Certified by the Court of Appeals for Franklin County.
O’Neill, Judge.
The arrest and prosecution of a person for violation of Section 3773.24, Revised Code (Sunday Closing Law), can be caused by two methods: (1) by filing an affidavit with a judge or clerk of a court of record or with a magistrate and (2) by filing an affidavit with the prosecuting attorney or attorney charged by law with the prosecution for the offense, who, in turn, shall file a complaint. (Section 2935.09, Revised Code.)
Judgments affirmed.
Taft, C. J., Zimmerman, Matthias, Griffith and Herbert, JJ., concur.
Gibson, J., concurring in part.